Statement by the President
Ladies and gentlemen, I have been asked to make the following statement. This week marks the 60th anniversary of the deportation of hundreds of thousands of citizens from the Baltic states. On the night of 24 March 1949, a wave of Soviet deportations began, during which tens of thousands of Estonians, Latvians and Lithuanians were forcibly expelled from their homelands. They were robbed of their civil and human rights, and perished as a result of the hard, inhuman conditions they faced in the Soviet prison camps.
Almost every family in Latvia, Lithuania and Estonia, as well as in other former Soviet republics, suffered as a result of the horrific violence perpetrated by the totalitarian, Communist regime. Almost every family had relatives who went missing in Siberia, persecuted by the KGB or who were incarcerated and oppressed. The events we are talking about did not take place in some dark, distant past. They remain vivid memories for many people who, today, are EU citizens.
Thus, it is our duty, on the basis of our common values, and in order to commemorate the many victims of these deportations, to clearly and decisively condemn these abhorrent crimes perpetrated by the totalitarian, Communist regime in the Soviet Union. For we owe it to the victims to assess the past in an objective, in-depth and careful manner, as reconciliation can only ever be based on truth and remembrance.